      Case 1:14-cv-03625-VSB-KNF Document 152 Filed 05/13/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
  ADLEAIDO GALEANA and NICOLAS
  GALEANA, individually and on behalf of                    Docket No.: 14-cv-03625 (VSB)
  others similarly situated,

                                    Plaintiff,              PROPOSED DEFAULT JUDGMENT

                  -against-


 MAHASAN INC. (d/b/a ENTHAICE) and
 JUNTIMA NETPRACHAK,

                                     Defendants.
 -------------------------------------------------------X

         On May 20, 2014, Plaintiffs Adelaido Galeana and Nicolas Galeana commenced this

action (ECF Dkt. No. 2). On September 19, 2014, Defendants filed an Answer to the Complaint

(ECF Dkt. No. 9). On December 22, 2014, Subongkot Longwilai filed a Notice, consenting to

become a Party Plaintiff under the Fair Labor Standards Act. (ECF Dkt. No. 17). On February 22,

2021, Defendants’ counsel filed a Motion to Withdraw as Attorney for Defendants pursuant to

Local Civil Rule 1.4. (ECF Dkt. Nos. 135, 136 and 137). On February 23, 2021, the Court issued

an Order granting Defense Counsel’s Motion to Withdraw as Attorney and directing, in part,

Defendants to file a Notice of Appearance on or before March 26, 2021. (ECF Dkt. No. 138). On

March 1, 2021, former defense counsel served copies of its Motion to Withdraw as Attorney and

the Court Order dated February 23, 2021 on Defendants via personal service and first-class mail.

(ECF Dkt. No. 139). On March 4, 2021, Movants, Adelaido Galeana and Subongkot Longwilai

(“Movants”), effectuated service of the February 23, 2021 Order upon Defendants by first-class

mail. (ECF Dkt. No. 140).

         Defendants failed to file a Notice of Appearance by March 26, 2021. On March 29, 2021,

the Court issued an Order directing Movants to seek a default judgment by April 29, 2021. (ECF
      Case 1:14-cv-03625-VSB-KNF Document 152 Filed 05/13/21 Page 2 of 3




Dkt. No. 141). On April 5, 2021, Movants effectuated service of the March 29, 2021 Order upon

Defendants by first-class mail. (ECF (Dkt. No. 142).

       The Clerk of this Court certified the default of Defendant Mahasan Inc. (d/b/a Enthaice)

on April 29, 2021 (ECF Dkt. No. 145).

       NOW, on motion of Movants, by their attorneys, Michael Faillace & Associates, P.C., it is

hereby ORDERED, ADJUDGED, AND DECREED:

       That Movants have judgment against Defendant Mahasan Inc. (d/b/a Enthaice) in the

amount of $76,612.47, including (A) compensatory damages for unpaid minimum wages and

overtime compensation in the amount of $21,439.81; (B) liquidated damages for unpaid minimum

wages and overtime compensation in the amount of $21,439.81; (C) unpaid spread of hours pay

in the amount of $3,046.50; (D) liquidated damages for unpaid spread of hours pay in the amount

of $3,046.50; (E) statutory damages for violations of New York Labor Law § 195(1) in the amount

of $5,000.00; (F) statutory damages for violations of New York Labor Law § 195(3) in the amount

of $5,000.00; (G) pre-judgment interest on unpaid minimum wages and overtime compensation

calculated at the rate of 9% per annum to the date of judgment, totaling $15,411.78 as of May 12,

2021; and (H) pre-judgment interest on unpaid spread of hours pay calculated at the rate of 9% per

annum to the date of judgment, totaling $2,228.07 as of May 12, 2021.

       That Movants are awarded attorney’s fees in the amount of $20,692.50, and costs in the

amount of $581.00.

       That Movants are awarded post-judgment interest, as calculated under 28 U.S.C. § 1961.

       That if any amounts remain unpaid upon the expiration of ninety days following issuance

of judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,




                                              -2-
     Case 1:14-cv-03625-VSB-KNF Document 152 Filed 05/13/21 Page 3 of 3




whichever is later, then the total amount of judgment shall automatically increase by fifteen

percent, as required by NYLL § 198(4).

Dated:        New York, New York
              _____________, 2021

                                         ____________________________________________
                                                   HON. VERNON S. BRODERICK
                                                  UNITED STATES DISTRICT JUDGE


                                                    This document was entered on the docket on

                                                                       ___________________.




                                              -3-
